                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

JOSEPH ANDREW HOBBS,                           )
     Plaintiff,                                )       Civil Action No. 7:19-cv-00165
                                               )
v.                                             )
                                               )      By: Elizabeth K. Dillon
CPT. JOSH HAYES, et al.,                       )          United States District Judge
      Defendants.                              )

                                 MEMORANDUM OPINION

       Plaintiff Joseph Andrew Hobbs, proceeding pro se, filed a complaint pursuant to 42

U.S.C. § 1983. By orders entered February 14 and 21, 2019, the court conditionally filed this

action and, inter alia, advised Hobbs that he must notify the court in writing immediately upon

his transfer or release and provide the court with a new address. See Dkt. Nos. 3 and 5. The

court warned Hobbs that failure to notify the court of a change of address would result in

dismissal of the case. Id. On May 28, 2019, a notice was returned to the court as undeliverable

and with no forwarding address. See Dkt. No. 16. Hobbs has not provided the court with an

updated address; therefore, the court has no means of contacting him. Accordingly, the court

will dismiss Hobbs’ complaint without prejudice. Hobbs is advised that he may refile his claims

in a separate action.

       An appropriate order will be entered.

       Entered: June 20, 2019.


                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge
